      Case 1:20-cv-06089-JGK Document 25 Filed 08/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
WILMINGTON TRUST, N.A., solely in
its capacity as Trustee for the                 2020-cv-06089 (JGK)
benefit of the holders of HMH Trust
2017-NSS, Commercial Mortgage Pass-             ORDER
Through Certificates, Series 2017-
NSS,
                    Plaintiff,

          - against -

5400 RALEIGH CRABTREE, LLC, 4025
WINDWARD PLAZA ALPHARETTA, LLC, 769
HAMMOND ATLANTA,LLC, 8419 N TRYON
CHARLOTTE, LLC, 401 BAY AREA CLEAR
LAKE, LLC, 2536 W BERYL PHOENIX,
LLC, 201 ASHVILLE RALEIGH, LLC,
12828 SAN PEDRO SAN ANTONIO, LLC,
10611 CHEVROLET - FORT MYERS, LLC,
2200 EAST HIGHWAY 50 – CLERMONT,
LLC, 1150 NW FEDERAL – STUART, LLC,
4545 CHABOT CA, LLC, 4245 NORTH
DRINKWATER AZ, LLC, 2611 CONTRA
COSTA CA, LLC, 1922 SKIBO CROSS
CREEK LLC, 4641 KENMORE VA, LLC,
5614 VINELAND – ORLANDO, LLC, 700
ST. CHARLES, LLC, 3798 WHITE LAKE –
NAPLES, LLC, 3808 WHITE LAKE –
NAPLES, LLC, 2504 N LOOP
BROOKHOLLOW, LLC, and 6320 GOLDEN
TRIANGLE MD, LLC,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:


     The plaintiff should identify the citizenship of each

member of the defendants’ LLCs, including, if any member of a

defendant LLC is also an LLC, the citizenship of each such

member of that LLC, and, if the member is a corporation, the
         Case 1:20-cv-06089-JGK Document 25 Filed 08/07/20 Page 2 of 2



state of incorporation and principal place of business of each

such member. Information should be provided by August 14, 2020.



SO ORDERED.

Dated:       New York, New York
             August 7, 2020               ____ /s/ John G. Koeltl ___
                                                 John G. Koeltl
                                          United States District Judge




                                      2
